Exhibit 99.2 FORM OF LETTER TO RECORD HOLDERS OF DEPOSITARY UNITS ROYAL HAWAIIAN ORCHARDS, L.P. Up to 11,100,000 Depositary Units Representing Class A Units Issuable upon the Exercise of Non-Transferable Subscription Rights at $ per Depositary Unit , 2017 Dear Holder of Depositary Units: This letter is being sent by Royal Hawaiian Orchards, L.P. (the “Partnership”) to holders of its Depositary Units (the “Depositary Units”) representing ClassA units of limited partnership interests of record at 5:00 p.m., Eastern time, on February 28, 2017 (the “Record Date”), in connection with our distribution, at no cost to you, of non-transferable subscription rights (“Rights”) to purchase Depositary Units in a rights offering (“Rights Offering”) by the Partnership. The Rights Offering is described in the enclosed prospectus dated , 2017 (the “Prospectus”). We are offering up to 11,100,000 Depositary Units, as described in the Prospectus, at a cash price of $ per Depositary Unit. Each Depositary Unit represents one Unit of limited partnership interest. For each Depositary Unit beneficially owned by you as of the Record Date, you will receive one Right to purchase one Depositary Unit under what we refer to as your “Basic Subscription Right.” In addition, if you exercise your Basic Subscription Right in full, you will be eligible to purchase any Depositary Units that are not purchased by other Rights Holders under what we refer to as your “Over-Subscription Privilege.” Exercise of your Over-Subscription Privilege is subject to limitation and allocation as further described in the Prospectus. No subscription rights will be distributed for any fractional Depositary Units owned on the Record Date. The Rights Offering will expire at 5:00 p.m., Eastern time, on , 2017. Your Right to purchase Depositary Units in the Rights Offering will expire if not exercised by such time. Once submitted, all exercises of Rights are irrevocable. You should read the Prospectus carefully before deciding whether to exercise your Rights. Your subscription rights are evidenced by the accompanying non-transferable rights certificate registered in your name (the “Rights Certificate”). The reverse of the Rights Certificate contains the Exercise of Rights form, which you will complete if and when you exercise your Rights. Enclosed are copies of the following documents: 1.
